UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



CHARLES E. JONES, JR.,              )
                                    )
               Plaintiff,           )
                                    )
            v.                      ) Civ. Action No. 10-1658 (ESH)
                                    )
COURT SERVICES AND OFFENDER )
SUPERVISION AGENCY FOR THE          )
DISTRICT OF COLUMBIA et al.,        )
                                    )
               Defendants.          )
____________________________________)


                                  MEMORANDUM OPINION

       In this pro se action removed from the Superior Court of the District of Columbia,

plaintiff, an inmate at the District of Columbia Jail, sues defendants for false imprisonment and

constitutional violations stemming from his arrest in March 2008. He names the Court Services

and Offender Supervision Agency (“CSOSA”) and two Community Supervision Officers

(“CSO”), “Daniel Carter” and Supervisor Gladys Dorgett, and seeks $150,000 in monetary

damages.1 Defendants move to substitute the United States and to dismiss the complaint under

Rule 12(b)(1) and (b)(6) of the Federal Rules of Civil Procedure. Upon consideration of the

parties’ submissions, the Court will grant defendants’ motion and dismiss the case.

                                       I. BACKGROUND

       Plaintiff alleges that he was arrested at his job site and “falsely” imprisoned for ten days

“when employee(s) acting in the scope of his or her employment, failed to withdraw a parole


        1
         Plaintiff’s CSO at the relevant time was Danielle Carter. (Mem. in Support of Defs.’
Mot. to Substitute Defendants and to Dismiss Pl.’s Compl. at 1, n.2.)
violation warrant in a timely manner as ordered by Ms. Dorgett.” (Compl. at 1.) He alleges that

Carter “intentionally made false allegations and intentionally took sick leave to make sure

plaintiff was locked up because she did not like the way Ms. Dorgett ordered her.” (Id.) In his

opposition to the pending motion to dismiss, plaintiff states that “[t]he case is a Negligence Tort

Claim.” (Pl.’s Mem. of P. & A. in Opp’n to the Defs.’ Mot. to Dismiss [Dkt. # 7] at 1.) He

claims that defendants breached a duty to timely inform the United States Parole Commission

(“USPC”) “to cancel the [parole violator] warrant” and faults Carter for “not forward[ing] the

[cancellation] memo to the Commission before the warrant was executed.”2 (Id. at 2.)

                                        II. DISCUSSION

       The Attorney General’s designee has certified that Carter and Dorgett were acting within

the scope of their employment at the time of the events forming the basis of the complaint.

(Defs.’ Exs. B, C.) “When a federal employee is sued for wrongful or negligent conduct, the

[Westfall] Act empowers the Attorney General to certify that the employee ‘was acting within the

scope of his office or employment at the time of the incident out of which the claim arose.’ Upon

the Attorney General's certification, the employee is dismissed from the action, and the United

States is substituted as defendant in place of the employee.” Wuterich v. Murtha, 562 F.3d 375,

377 (D.C. Cir. 2009) (quoting Osborn v. Haley, 549 U.S. 225, 229-30 (2007)). Plaintiff has not


        2
           Plaintiff attaches to his opposition the “Recall/Cancel Warrant” dated March 21, 2008,
in which CSO Alexis Ramsey explains that after a meeting with plaintiff on March 17, 2008, it
was determined that he was in compliance with his parole supervision terms. She further states
that “per [the CSO supervisor’s] instructions, CSO Carter emailed [USPC] Case Analyst Rhonda
Shelton on 3/18/08 to request that the warrant be rescinded. Yet due to CSO Carter being on
sick leave, a memo was not forwarded to the commission before the warrant was executed on
3/19/08.” (Pl.’s Opp’n at 4.). Plaintiff also attaches a “Facsimile Transmittal Sheet” dated
March 21, 2008, from “Alexis Ramsey on behalf of CSO Carter” to Shelton and Diedre Jackson,
marked urgent and indicating the transmission of four pages. (Id. at 9.)

                                                 2
contested the certification. The United States therefore is substituted as the proper federal

defendant.3 See id. at 381 (“[W]here a plaintiff fails to allege sufficient facts to rebut the

certification, the United States must be substituted as the defendant because the federal employee

is absolutely immune from suit.”).

       The Federal Tort Claims Act (“FTCA”) is the exclusive remedy for plaintiff’s claim

against the United States for monetary damages.4 See 28 U.S.C. §§ 2671 et seq. The FTCA

requires that a claimant present his claim to the appropriate federal agency prior to filing a civil

action in a federal district court. McNeil v. United States, 508 U.S. 106, 113 (1993); 28 U.S.C.

§ 2675(a) (requiring claimant to present claim “for money damages for injury or loss of property .

. . . caused by the negligent or wrongful act or omission of any employee of the Government

while acting within the scope of his office or employment . . . to the appropriate Federal agency”

from which written notice of the denial of the claim has been mailed to the claimant, or six

months has passed, before suit may be filed). Because plaintiff has not alleged that he exhausted




        3
         “CSOSA is a federal government entity.” Cooper v. Johnson, 652 F. Supp. 2d 33, 37
(D.D.C. 2009) (citing D.C. Code § 24-133(a) (2001)) (establishing CSOSA “within the
executive branch of the Federal Government”) (other citations omitted).
        4
          In his opposition, plaintiff seeks additional relief in the form of “punitive damages for
violation of [his] Eighth Amendment Rights against cruel and unusual punishment” and “an
injunction to the Defendants to revise and remodify [sic] its current policy in recalling requested
cancellation of parole issued warrants. . . .” (Pl.’s Opp’n at 3.) Plaintiff has not set forth any
facts to support the constitutional claim, see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009), and
his claim for injunctive relief is defeated by his own documentation establishing CSOSA’s
timely attempts to recall the warrant. See U.S. Info. Agency v. Krc, 989 F.2d 1211, 1216 (D.C.
Cir. 1993) (stating that “the FTCA specifically bars money damages as a remedy for Krc's claim,
which by parity of reasoning implies that injunctive relief is available.”); accord Vanover v.
Hantman, 77 F. Supp. 2d 91, 98 (D.D.C. 1999) (“[FTCA] language, providing for preclusion of
actions ‘for money damages’[,] logically implies that an action for injunctive or declaratory
relief would not be precluded.”)

                                                   3
his administrative remedies by having presented his claim first to the appropriate agency, this

Court lacks jurisdiction to entertain his complaint against the United States. A separate Order of

dismissal accompanies this Memorandum Opinion.



                                                     __________/s/_____________
                                                     ELLEN SEGAL HUVELLE
DATE: November 18, 2010                              United States District Judge